Title: To Benjamin Franklin from Dumas, 14 March 1783
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,Lahaie 14e. Mars 1783.
J’ai reçu des mains de Mrs Wheelock la Lettre dont il vous a plu m’honorer; avec la juste sensibilité que j’aurai toujours pour toutes les marques que vous voulez bien me donner de votre précieux souvenir. Il y a effectivement trop longtemps que nous ne nous étions donné signe de vie, & que nous n’avons qu’indirectement des nouvelles l’un de l’autre: car vous avez eu sans doute connoissance de l’une ou l’autre des fréquentes Lettres que j’ai écrites officiellement à Mr. Adams touchant les affaires de ce pays. Cette correspondance, celle de l’Amérique, & l’interne de ces provinces, avec des maladies presque continues depuis 3 mois, m’ont absorbé depuis bien du temps.
Mrs. Wheelock ont suivi mes conseils ici & à Leide, & s’en sont trouvés bien. Je les leur ai donnés pour Amsterdam aussi; & j’attends qu’ils m’apprennent quelque chose de leurs succès, pour lesquels il y avoit bonne apparence quand nous nous sommes quittés à Leide, jusqu’où je les avois accompagnés. En attendant je leur ai préparé d’autres succès ailleurs, mais qui dependent de celui qu’ils auront à Amsterdam.
J’ai vu avec plaisir la description d’une Médaille, que, selon les Gazettes, vous avez fait frapper, Monsieur, à Paris: l’Enfant Hercule étouffant des Serpens; & je serois bien aise de pouvoir m’en procurer une par occasion. J’espere d’apprendre surtout, que Vous êtes entierement rétabli, & à même de pouvoir jouir des fruits de la paix si glorieuse pour les Etats-Unis. Puisse-t-elle leur être aussi salutaire, qu’elle fait honneur aux Plénipotentiaires qui l’ont conclue. On m’a fait confidence de quelques changemens imprévus au département des affaires étrangeres à Philadelphie; comme aussi du Ministre qui ira à Londres de la part des Etats-Unis. Je ne serois pas faché de savoir ce qui en est: mais crainte de montrer une curiosité peut-être indiscrete, j’aime mieux réprimer la mienne.
Je suis avec le respectueux attachement qui vous est voué pour toujours, Monsieur, De V. Exce. le très humble & très obéissant serviteur
Dumas
A Son Exce. Mr. Franklin Min. Plenipo: des E.U.
 
Addressed: Grand / à Son Excellence / Monsieur B. Franklin, Esqr. / Ministre Plenipo: des Etats / Unis, / Passy./.
